                              CU Denver Student and Community Counseling Center
                                               Client Notes for Chadwick Heath Jordan


               Name: Chadwick Heath Jordan                                                  ID: 830282211/20545/20545
                Type: Client Web Entry Note - Admin Use Only
       Counselor:                                                              Date and time: 09/24/2020 01:31 PM


 Narrative:
   Please see the attached forms that the client completed online.


 Records Request
   Address - 98 South Emerson, Apt. 101


   I hereby authorize the staff of the CU Denver Student and Community Counseling Center to release my records to the following
   person or facility (name of person/hospital/agency/company)
     Denver, CO 80209


   Phone - 720-276-5377


   Fax - <No Response>


   Email - Princeofwadesboro@gmail.com


   I am requesting the following information be sent to the person/entity listed above
     Copy of file
     Treatment Summary
     Dates of sessions attended
     Letter of support
     Other


   Other - Non-disclosure agreement


   Distribution of records
     Encrypted Email


   This authorization shall remain valid until (up to one year from today's date) - 09/24/2022


   By checking this box, I understand that this request may take up to 7-10 business days to complete - YES


   Signature of Client or Responsible Party




Page 1 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                 Case notes for all dates
 Signatures:




Page 2 of 38                   Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM   Case notes for all dates
               Name: Chadwick Heath Jordan                                                    ID: 830282211/20545/20545
                Type: Treatment Plan
       Counselor: Brittany Bouffard                                               Date and time: 08/26/2019 02:49 PM


 Narrative:
   Please see the attached testing protocols and report.

   Brittany Bouffard 08/26/2019 2:51 PM

   ADDENDUM 08/26/2019

   Please note this note was added by supervisor Brittany Bouffard, LCSW, in order to attend to new EHR requirement for a
   Treatment Plan note to be added to files.


 Treatment Plan (UCD)
   Client's Cultural Context (e.g., race, age, ethnicity, sexual orientation, etc.)
     Client self-identifies as 37 y/o cis-male, Black/African-American, heterosexual.


   Clients presenting concerns
     Client was referred the counseling center due to his involvement with Student Conduct as a result of multiple altercations on
     campus. Client indicated he was "mandated" to attend four counseling sessions in order to re-enroll in courses at CU Denver.


   Treatment Goals
     -To gain a sense of self awareness to have a better self-understanding.
     -To increase his ability to trust others in interpersonal relationships.


   Client Objectives
     -Client explored his past experiences and family background to aid in an increased self-awareness.
     -Client described and processed his recent altercations on campus and how they relate to other patterns in his life.
     -Client verbalized the pattern of interpersonal relationships in his life and the role that trust has played.
     -Client expressed his hopes and expectations of relationships and verbalized an understanding of the difference between his
     current actions and their impact on achieving the type of relationships he so desires.


   Therapist Interventions - Interpersonal process.


 Signatures:
   Brittany Bouffard 08/26/2019 2:52 PM

               Name: Chadwick Heath Jordan                                                    ID: 830282211/20545/20545
                Type: Contact Log Note
       Counselor: Frank Kim                                                       Date and time: 07/11/2018 05:21 PM


 Narrative:
   Kim, Franklin
   Chadwick Jordan <cjllc@post.com>
   Hello Chadwick,


   We need to have a signed release (records request), which I have attached. Please fill this out and send back to me (scanned or
   faxed). The "confidentiality agreement" is our Disclosure form which you would have signed at the outset of treatment. I assume
   this is what you want?
Page 3 of 38                                                                     Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
   Hope you well.

   Frank



   Frank Kim, PhD
   Director
   Student and Community Counseling Center
   University of Colorado Denver
   303/315-7277
   From: Chadwick Jordan <cjllc@post.com>
   Sent: Tuesday, July 10, 2018 12:31:29 PM
   To: Kim, Franklin
   Subject: Chadwick Jordan #830282211


   Director KIM,

   How are you this is Chadwick Jordan, student No. 830282211.
   May you email a copy of the confidentiality agreement I signed with your counseling office, and suppoting documents.

   Respectfully,
   Chadwick Jordan
   C.Jordan,LLC
   cjllc@post.com
   303-286-1997



 Signatures:
   Frank Kim 07/19/2018 11:04 AM


               Name: Chadwick Heath Jordan                                             ID: 830282211/20545/20545
                Type: Contact Log Note
       Counselor: Frank Kim                                                Date and time: 06/29/2018 05:33 PM


 Narrative:
   Kim, Franklin
   Chadwick Jordan <cjllc@post.com>;Kushmider, Kristin
   Hello Chadwick,

   You can file a complaint with the Department of Regulatory Agencies, Division of Professions and Occupations. The website is
   www.colorado.gov/pacific/dora/dpo. There will be a link under the "Consumers" tab where you can file the complaint. You may
   register so that they can contact you; or if you prefer, I believe that you can file anonymously.

   Frank


   Frank Kim, PhD
   Director
   Student and Community Counseling Center
   University of Colorado Denver
   303/315-7277




   Chadwick Jordan <cjllc@post.com>
   Fri 6/29, 2:03 PM
   Kim, Franklin
   Kim,
Page 4 of 38                                                              Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                              Case notes for all dates
   May you email the licensing boards email inwhich I file malpractice claims in your counseling office?

   Respectfully,
   Chadwick Jordan
   C.Jordan,LLC
   cjllc@post.com
   720-273-9741



 Signatures:
   Frank Kim 07/19/2018 11:01 AM



               Name: Chadwick Heath Jordan                                                 ID: 830282211/20545/20545
                Type: Contact Log Note
       Counselor: Front Desk                                                  Date and time: 06/26/2018 03:39 PM


 Narrative:
   DO NOT SIGN UNTIL COMPLETING TRANSFER/TERMINATION SUMMARY

   Chadwick called to file a complaint against Lisa Forbes. I told him I would find someone for him to talk to, and I put him on hold
   while I asked around. Frank was with a client, Amanda was not in her office, and LeThi was out. When LeThi returned (about 3
   minutes later), we consulted with Cynthia, who suggested we tell him that Frank could give him a call back when he was free. I
   went back to tell him, but there was no response on the other line. -Kelly Signer

   Chadwick called back, and I told him Frank was in a meeting and I would pass along the information. LeThi Cussen


   Called from 303-286-1997.




 Signatures:




Page 5 of 38                                                                Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
               Name: Chadwick Heath Jordan                                                  ID: 830282211/20545/20545
                Type: DAP Progress Note
       Counselor: Lisa Forbes                                                  Date and time: 02/26/2018 03:00 PM


 Narrative:
   Please see the attached DAP Note data form.


 DAP Note (UCD)
   Description: (Subjective information such as problems, needs and strengths reported by client through contextual lens, themes,
   counselor interventions and objective data. Review of any extra-therapeutic work)
     Client described feeling disappointed that his business deal did not go through as planned. Client described his life in that he
     always has a sense of hostility as an outlook because if he doesn't then he is not protected. Client discussed "always being
     attacked" simply for who he is so he has learned to view others and the world in such a way that keeps himself safe. Client talked
     globally about Colonialism, Darwinism, etc. and indicated that "life is all about history." Counselor followed up with client's
     experience of hostility regarding how his hostility looks in terms of outward behaviors. Client reported that his hostility is more of a
     way of viewing the world and not as much specific actions. Counselor asked about the client's experience on campus since he has
     re-enrolled in classes. Client reported that he is having a good semester and that he likes all of his professors. When asked what is
     different this semester, client reported his expectations have changed (i.e., lower expectations of people so he doesn't become
     upset when they don't reach them). Client reported he likes to present as "elusive" with people because he is "like a politician" with
     others because he doesn't want to be predictable. Client asked counselor how long it would take for the counselor to really know
     him. Counselor disclosed her wondering about client really presenting his true self in session. Counselor and client talked about
     possible psych testing.


   Assessment: (Evaluation by counselor of current status and/or progress toward meeting treatment goals, therapeutic alliance,
   perceived client insights. Counselor’s current hypothesis)
     Client presented differently at the start of session (e.g., appeared distracted as evidenced by his facial expressions and lack of
     connection with counselor). At the end of session, client was more engaged and present. Client can be tangential from time to time
     so counselor has difficulty staying on topic. Counselor wonders if client intentionally diverts conversations to promote being elusive
     and difficult to read.


   Plan: (Next session date and time, preliminary plan for next session and/or extra-therapeutic work. Document any referrals)
     Next session is March 5th at 3pm. Client will take CCAPS and counselor will continue to assess hostility and HI. Will check in on
     treatment goals. Potentially engage in a time line activity to learn more about the client's life and concrete experiences.


 Signatures:
   Lisa Forbes 04/10/2018 12:50 PM
   Brittany Bouffard 04/11/2018 3:05 PM


               Name: Chadwick Heath Jordan                                                  ID: 830282211/20545/20545
                Type: Client Web Entry Note - Admin Use Only
       Counselor:                                                              Date and time: 02/19/2018 03:02 PM


 Narrative:
   Please see the attached forms that the client completed online.



 Signatures:
   Received by: Front Desk 02/19/2018 3:02 PM




Page 6 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                 Case notes for all dates
               Name: Chadwick Heath Jordan                                                 ID: 830282211/20545/20545
                Type: DAP Progress Note
       Counselor: Lisa Forbes                                                 Date and time: 02/19/2018 03:00 PM


 Narrative:
   Please see the attached DAP Note data form.


 DAP Note (UCD)
   Description: (Subjective information such as problems, needs and strengths reported by client through contextual lens, themes,
   counselor interventions and objective data. Review of any extra-therapeutic work)
     Client's CCAPS scores reduced from the last time he was seen (depression, hostility, and alcohol use of concern last session and
     all reduced). However, client still has a score of a 2 on "I have thoughts of hurting others" so counselor asked client his thoughts
     about the score and how that plays out in his life. Client denied current, specific thoughts of hurting anyone, rather, the thoughts
     are a broad, general viewpoint that "life is war." Client discussed a recent business deal he obtained and how he desires control
     and power. Counselor and client discussed how our pain can become our passion - client was able to identify many times in his life
     he felt out of control or a lack of power so he believed that could contribute to his career goals. Client hesitantly disclosed that he
     recently bought an AR-15. Counselor asked "what are your intentions with that gun?" To which client replied: "It is a toy. I will take
     it to the shooting range to play around." Counselor asked client about his hesitancy in disclosing his recent gun purchase and client
     responded that lately there has been some negative views on guns, specifically AR-15s - client brought up the example of the
     recent school shooting in Florida. Counselor directly asked client: "Are you capable of doing a shooting similar to what happened in
     Florida?" To which the client responded: "oh, gosh, no. That is a coward way of killing people." Client went on to talk about if
     someone wanted to kill people they should sign up for the military and do it legally. Client provided an example that he would never
     hurt a woman or child or innocent person. Counselor again asked: "So, would you see yourself killing someone in your personal
     life?" To which client again responded: "oh, gosh, no." Client again confirmed a statement he made in the last session about his
     thoughts of dominance and mass destruction align more with the military values and global belief than an action he would take.
     When transitioning out of session, counselor discussed RRT as well as psych testing options (client had indicated some interest in
     previous sessions). Client indicated he would be interested in psych testing because he is interested in understanding why he is
     the way he is. Client reported he has Kaiser and VA insurance so counselor will provide client with referrals for psych testing. After
     session, counselor consulted with the clinic director regarding counselor's concern about client's AR-15 purchase. Clinic director
     believes counselor did a thorough assessment and believes that since the client denied specific plans, counslor can provide client
     with psych testing options for further testing and continue seeing client.


   Assessment: (Evaluation by counselor of current status and/or progress toward meeting treatment goals, therapeutic alliance,
   perceived client insights. Counselor’s current hypothesis)
     Client appears to desire power and control because he lacked both throughout his life. The therapeutic relationship seems strong
     as evidenced by the client disclosing his gun purchase as well as indicating that the counselor is the only one he can tell certain
     things to because there is a level of trust.


   Plan: (Next session date and time, preliminary plan for next session and/or extra-therapeutic work. Document any referrals)
     Next session is Feb 26th @3pm. Will assess intent to hurt others, check in about scheduling a psych test, continue discussing
     coping skills.


 Signatures:
   Lisa Forbes 02/19/2018 4:37 PM
   Brittany Bouffard 02/20/2018 10:20 AM




Page 7 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                 Case notes for all dates
               Name: Chadwick Heath Jordan                    ID: 830282211/20545/20545
                Type: DAP Progress Note
       Counselor: Lisa Forbes                     Date and time: 02/12/2018 03:00 PM


 Narrative:
   Please see the attached DAP Note data form.



 Signatures:




Page 8 of 38                                     Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                     Case notes for all dates
               Name: Chadwick Heath Jordan                                                    ID: 830282211/20545/20545
                Type: Transfer / Termination Summary Note
       Counselor: Lisa Forbes                                                     Date and time: 01/30/2018 03:42 PM


 Narrative:
   Please see the attached Critical Incident Form data form.

   Please see the attached Transfer / Termination Summary data form.

   NOTE TO COUNSELOR -
   If a client is being referred out to other services, on the client’s face sheet, write “Client was referred out to the community” then
   date and write your first name, last initial.
   Sign Contact Log

   Lisa Forbes 04/03/2018 2:37 PM

   ADDENDUM 08/26/2019

   Please note that due to EHR system, it was required by system to go back in and add a Treatment Plan to the Transfer Summary
   note package. In order to add this, Lisa Forbes, Ph.D, LPC, signature was auto-removed by the system, so supervisor Bouffard's
   signature is the only one shown since Forbes is no longer in clinic to re-sign.


 Critical Incident Form (CCMH)
   This form should be completed by mental health providers for client incidents that occur just prior to or during treatment.
   Duplicate records should be avoided when possible.


   Please select which critical incident(s) occurred for this client (check all that apply)
     Other:


   Please briefly describe the “other” incident without using identifying information
     Client was suspended from CU Denver for a brief time and referred for counseling services.


 Transfer / Termination Summary
   Client System's Presenting Problem
     Client was referred the counseling center due to his involvement with Student Conduct as a result of multiple altercations on
     campus. Client indicated he was "mandated" to attend four counseling sessions in order to re-enroll in courses at CU Denver.


   Treatment Goal
     -To gain a sense of self awareness to have a better self-understanding.
     -To increase his ability to trust others in interpersonal relationships.


   Treatment Objectives
     -Client explored his past experiences and family background to aid in an increased self-awareness.
     -Client described and processed his recent altercations on campus and how they relate to other patterns in his life.
     -Client verbalized the pattern of interpersonal relationships in his life and the role that trust has played.
     -Client expressed his hopes and expectations of relationships and verbalized an understanding of the difference between his
     current actions and their impact on achieving the type of relationships he so desires.


   Case Progress Summary (number of sessions attended, prominent themes addressed, other notable factors about treatment)
     Client attended an intake and five individual sessions. Prominent themes addressed where his struggle within interpersonal
     relationships and his tendency to isolate himself because, from his perspective, he has learned that people can't be trusted and
     usually "leave." During treatment client expressed dissonance in that he yearned for close relationships yet pushed them away at

Page 9 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                    Case notes for all dates
     the same time. Client reported viewing life and relationships as "war" and that if he lets his guard down and is not "constantly on
     the defense" he would not be safe. Counseling services for the client ended abruptly without a termination session due to client's
     current legal issues preventing him from attending sessions or be present on the CU Denver campus.


   Please refer to attached Treatment Plan for counseling goals and objectives.


   Treatment Outcome (progress towards treatment goals)
     Client was able to verbalize and process through some childhood experiences regarding his family however client maintained his
     beliefs about relationships being "war" and that life is "me (him) against the world". Client and counselor seemed to create a
     therapeutic alliance as evidenced by the client stating on multiple occasions he enjoyed sessions because "it's nice to have
     someone to talk to." It is unclear how much progress was made as counselor and client never had a chance to terminate and
     discuss the course of treatment.


   Follow-up
     Clinic director will be notified when client's legal status allows clinic director to communicate the end of the therapeutic relationship
     to the client. The clinic director, instead of counselor, will communicate the termination of care to the client as recommended by
     UAPD and University Legal.




   What best describes the client's status - University of Colorado Denver Student


   If "Other" was selected, describe - <No Response>


   Was it known prior to or during the last session with the client that the session would indeed be the "final session" in treatment? - NO


   Primary Reason for Termination of Services - The client is no longer a CU Denver student


   If "The client was referred" was selected above, the client was referred to
     No referrals at this time due to his legal status.


   If a client is being referred out to other services, on the client’s face sheet, write “Client was referred out to the community”
   then date and write your first name, last initial.


   Optional: Additional notes regarding the reason for termination
     Client's legal status and expulsion from CU Denver




   Source of termination decision - Therapist initiated or determined.




   Were additional, optional, referral options presented at any time over the course of treatment to supplement the client's counseling
   services? - YES


   If yes, please select all of the supplemental referral options that were offered
     RRT


Page 10 of 38                                                                  Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                   Case notes for all dates
 Treatment Plan (UCD)
   Client's Cultural Context (e.g., race, age, ethnicity, sexual orientation, etc.)
     Client self-identifies as 37 y/o cis-male, Black/African-American, heterosexual.


   Clients presenting concerns
     Client was referred the counseling center due to his involvement with Student Conduct as a result of multiple altercations on
     campus. Client indicated he was "mandated" to attend four counseling sessions in order to re-enroll in courses at CU Denver.


   Treatment Goals
     -To gain a sense of self awareness to have a better self-understanding.
     -To increase his ability to trust others in interpersonal relationships.


   Client Objectives
     -Client explored his past experiences and family background to aid in an increased self-awareness.
     -Client described and processed his recent altercations on campus and how they relate to other patterns in his life.
     -Client verbalized the pattern of interpersonal relationships in his life and the role that trust has played.
     -Client expressed his hopes and expectations of relationships and verbalized an understanding of the difference between his
     current actions and their impact on achieving the type of relationships he so desires.


   Therapist Interventions - Supportive interpersonal process.


 Signatures:
   Brittany Bouffard 08/26/2019 3:02 PM




Page 11 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
              Name: Chadwick Heath Jordan                                                        ID: 830282211/20545/20545
               Type: Contact Log Note
       Counselor: Lisa Forbes                                                      Date and time: 01/23/2018 12:45 PM


 Narrative:
   January 30, 2018
   Counselor is closing file because client no call/no showed to the last session and has not returned emails about re-scheduling.
   Client was provided with resources should he need future treatment.


   From: Lisa Forbes <lisa.forbes@ucdenver.edu>
   Date: Friday, January 26, 2018 at 2:02 PM
   To: "Jordan, Chadwick H" <CHADWICK.JORDAN@UCDENVER.EDU>
   Subject: Resources


   Hi Chadwick,

   As I am closing your client file, I wanted to send you a few resources as you indicated possible interest in other types of services.
    •First, please know the CU Denver Counseling Center is always available for future counseling as well as walk-in crisis services.
   We are open Monday through Friday from 8:00am to 5:00pm. Our crisis walk in hours are from Monday through Thursday
   10:00am to 4:00pm and Fridays 10:00am to 2:00pm.
    •Also, at the CU Denver Counseling Center we have a therapist who does RRT (rapid resolution therapy). You had indicated you
   might be interested in this type of service. If you want to schedule please contact Heather Aberle at
   heather.aberle@ucdenver.edu
    •In our time together you had mentioned that you had some wondering about why you feel the way you do. One thing I
   recommend to clients who might want more information about why they function the way they do is to do psychological testing. It
   sounds intense but it’s really meant to help you understand the nature of your concerns and to figure out the best way to go
   about addressing them. If you are interested in this type of service reach out to your insurance company to see what providers
   are in-network.
    •Last, I know you are retired from the military so if you aren’t already aware of this veterans crisis line, you can call them to chat
   with a counselor at anytime. Contact the Veterans Crisis Line: 1-800-273-8255, press 1 (text 838255) or Confidential Veterans
   Chat with a counselor.

   Please let me know if you have questions. It was nice having a chance to work with you. I hope our counseling sessions were
   useful for you in some way. I wish you the very best for the rest of your time on campus and beyond. Remember, if I see you on
   campus I will not initiate a “hello” to protect your confidentiality but feel free to say “hello” to me and I will for sure say “hi” back. :)


   My very best,


   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program | Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126


   From: "Jordan, Chadwick H" <CHADWICK.JORDAN@UCDENVER.EDU>
   Date: Tuesday, January 16, 2018 at 1:59pm
   To: Lisa Forbes <lisa.forbes@ucdenver.edu>
   Subject: Re: Appointment

   Hi Chadwick,

   I just wanted to check in and follow up with you after I sent the last email after our missed session at the beginning of January. I
   hope everything is okay. Please let me know if you would like to reschedule the session. You have met your 4 session
   expectation so let me know if you need some type of documentation about your attendance here. If I do not hear from you about
   rescheduling by Friday January 19th I will go ahead and close your file.

   My best!

Page 12 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program | Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126


   From: "Jordan, Chadwick H" <cjllc@post.com>
   Date: Wednesday, January 3, 2018 at 1:52pm
   To: Lisa Forbes <lisa.forbes@ucdenver.edu>
   Subject: Re: Appointment

   Hello Chadwick,

   I missed you today at our appointment. I hope all is well. Please let me know if you are interested in re-scheduling. Below are the
   dates and times I am available. Thanks!

   Jan 4th 12 – 2pm
   Jan 9th 10:30 – 1pm
   Jan 10th 10:00am, 12:00pm, or 1:00pm
   Jan 11th 12 – 2pm

   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program | Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126


   Hi Chadwick,

   If all those days and times work let’s plan on Dec 13th at 3pm.

   See you then!

   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program/Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 112

   From: "Jordan, Chadwick H" <CHADWICK.JORDAN@UCDENVER.EDU>
   Date: Friday, December 8, 2017 at 8:21 PM
   To: Lisa Forbes <lisa.forbes@ucdenver.edu>
   Subject: Re: Appointment

   Lisa,
   All three times work can a see you on all three of these days.
   Chadwick Jordan
   ________________________________________
   From: Forbes, Lisa K
   Sent: Wednesday, December 6, 2017 5:07:31 PM
   To: Jordan, Chadwick H
   Subject: Appointment

   Hi Chadwick,

   It was nice meeting you today. Below are some options for our next session. Please let me know if any of these will work for you.
   My best!

   Dec 11th at 4pm
   Dec 13th at 3pm or 4pm
   Dec 14th at 5pm
Page 13 of 38                                                               Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program/Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126

   "The cure for anything is salt water. Sweat, tears, or the sea." - Isak Dinesen
   _____________________________
   From: Jordan, Chadwick H <chadwick.jordan@ucdenver.edu>
   Sent: Sunday, December 3, 2017 12:37 PM
   Subject: Re: Appointment
   To: <cjllc@post.com>, Forbes, Lisa K <lisa.forbes@ucdenver.edu>

   Lisa,
   That works for me I will see you then.
   Chadwick Jordan
   ________________________________________
   From: Forbes, Lisa K
   Sent: Friday, December 1, 2017 11:23:43 AM
   To: Jordan, Chadwick H; cjllc@post.com
   Subject: Re: Appointment

   Hi Chadwick,

   So great to hear from you. Wednesday the 6th at 4pm would work the best for me. Does that work for you?

   My best,

   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program | Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126


   From: "Jordan, Chadwick H" <CHADWICK.JORDAN@UCDENVER.EDU>
   Date: Friday, December 1, 2017 at 10:46 AM
   To: Lisa Forbes <lisa.forbes@ucdenver.edu>
   Subject: Re: Appointment

   Hi Lisa,
   The 4th, 5th, and the 6th work.
   Chadwick Jordan
   ________________________________________
   From: Forbes, Lisa K
   Sent: Tuesday, November 28, 2017 10:35:43 AM
   To: Jordan, Chadwick H
   Subject: Appointment

   Hi Chadwick,

   I wanted to touch base with you about scheduling your first counseling session with me at the CU Denver Counseling Center. I
   attempted to call your cell phone but it said the number is not reachable so I was unable to leave a message. Below are some
   times I am available, please let me know if one of those dates works and if you’re still interested in scheduling. To keep spaces
   open for other clients, if I don’t hear from you by December 4th I will go ahead and close your file. I hope to hear from you soon.

   Nov 29th at 4p
   Nov 30th at 5p
   Dec 4th at 4p
   Dec 6th at 4p
   Dec 7th at 5p

   Be well,

Page 14 of 38                                                                Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                 Case notes for all dates
   Lisa Forbes, Ph.D., NCC
   Assistant Clinical Professor
   Counseling Program/Human Development & Family Relations Program
   University of Colorado Denver
   303.315.6306
   Office: LSC 1126




 Signatures:
   Lisa Forbes 01/30/2018 4:03 PM
   Brittany Bouffard 04/11/2018 3:05 PM




            Name: Chadwick Heath Jordan                                           ID: 830282211/20545/20545
             Type: Client Web Entry Note - Admin Use Only
       Counselor:                                                     Date and time: 12/20/2017 04:10 PM


 Narrative:
   Please see the attached forms that the client completed online.



 Signatures:
   Received by: Front Desk 12/20/2017 4:10 PM




Page 15 of 38                                                        Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                         Case notes for all dates
            Name: Chadwick Heath Jordan                                                        ID: 830282211/20545/20545
             Type: DAP Progress Note
       Counselor: Lisa Forbes                                                    Date and time: 12/20/2017 04:00 PM


 Narrative:
   Please see the attached DAP Note data form.


 DAP Note (UCD)
   Description: (Subjective information such as problems, needs and strengths reported by client through contextual lens, themes,
   counselor interventions and objective data. Review of any extra-therapeutic work)
     Reviewed CCAPS with client. Client's CCAPS scores had a large increase in concern in several areas. For "I have thoughts of
     hurting others" the client scored a 4. Counselor discussed in depth with client his thoughts of hurting others which he replied
     abstractly and globally (i.e., "I align with the military values of mass destruction through land, air, and sea"). Counselor asked client
     specifically if he is talking about aligning with the values of the military to protect or if he is really talking about having thoughts and
     plans to cause mass destruction through land, air, and sea to which the client reported he meant he aligns with the core values of
     the military. Counselor asked a few more times in other ways to clarify what his thoughts of hurting others are (i.e., "do you have
     plans to kill other people?" "what would it look like if you 'gave up'" because he had mentioned giving up.). Client continued to deny
     actual plans to kill/hurt other people and kept going back to global comments about the military's values. Counselor went on to talk
     about his overal increase in CCAPS scores and if that fits for how he currently feels as well as attempting to identify what is
     different now (i.e., what events have happened) to lead to the increase in scores in multiple domains. Client initially had trouble
     identifying what might be different for him now that would increase his scores then went on to say maybe it was the bar fight he got
     into two weekends ago. The client indicated he has always felt (and currently feels) isolated and "dark". Counselor and client
     discussed his feelings of isolation and darkness for the session which brought up his tenancy to "propagandize" others to evoke
     emotion to "test" them to see how they will respond. Client indicated he wants deep relationships but also tries to avoid them.


   Assessment: (Evaluation by counselor of current status and/or progress toward meeting treatment goals, therapeutic alliance,
   perceived client insights. Counselor’s current hypothesis)
     Client did not appear to be in as much distress as his CCAPS indicated. Counselor was concerned about the significant increase in
     scores across multiple domains, especially the score of 4 on "I have thoughts of hurting others." Counselor asked client in multiple
     ways about his thoughts of hurting others which he denied were plans to hurt/kill others; counselor has some concerns because he
     often talks abstractly and tangentially so it is hard to assess (will continue to assess for possible risk). The therapeutic alliance
     seems to be growing as the client asked if he could continue past when he was mandated to by Student Conduct. Client appears
     to feel unseen/devalued by others so he "propagandizes" so he can be seen and have some sense of control. He may also attempt
     to test people to see if they are trustworthy which most likely pushes them away, leaving him in further isolation.


   Plan: (Next session date and time, preliminary plan for next session and/or extra-therapeutic work. Document any referrals)
     Next session is Jan 3rd at 1pm. Will assess the client's thoughts to harm others as well as his overall distress. Will continue with
     treatment goals.


 Signatures:
   Lisa Forbes 12/20/2017 5:10 PM
   Brittany Bouffard 12/21/2017 1:02 PM




Page 16 of 38                                                                   Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                    Case notes for all dates
             Name: Chadwick Heath Jordan                                                      ID: 830282211/20545/20545
              Type: First Session - Note
       Counselor: Lisa Forbes                                                     Date and time: 12/06/2017 04:00 PM


 Narrative:
   Please see the attached signed Personal Disclosure Form.

   Please see the attached DAP Note data form.

   Please see the attached Treatment Plan data form.


 DAP Note (UCD)
   Description: (Subjective information such as problems, needs and strengths reported by client through contextual lens, themes,
   counselor interventions and objective data. Review of any extra-therapeutic work)
     Counselor reviewed personal disclosure form and client signed. Counselor broached differences in identities and how our identities
     influence our experiences, problems and treatment. Client indicated he is "sanctioned" to attend 4 counseling sessions because he
     has had various reports of concerning behavior. Client indicated others said he "was getting too loud." Counselor and client
     discussed possible treatment goals 1) personal exploration increasing self-awareness, and 2) increasing trust in relationships to
     increase the number of relationships he has. Client indicated that he doesn't have one friend and sees relationships as "war" and
     that others are the "enemy". Client believes others don't know themselves well and that he has to be powerful in relationships (i.e.,
     identified himself as "alpha male"). Client indicated that he wants to finish his treatment so he can re-enroll in classes.


   Assessment: (Evaluation by counselor of current status and/or progress toward meeting treatment goals, therapeutic alliance,
   perceived client insights. Counselor’s current hypothesis)
     Client seems to struggle to trust others so the therapeutic relationship may be slow to emerge. At times, client was tangential in his
     stories. Counselor believes client has been interpersonally hurt before thus leading to putting up a wall to keep others out.


   Plan: (Next session date and time, preliminary plan for next session and/or extra-therapeutic work. Document any referrals)
     Counselor has suggested possible dates for the next session 11th at 4pm, 13th at 3 or 4pm or the 14th at 5pm. Will continue with
     treatment plan next session.


 Treatment Plan (UCD)
   Client's Cultural Context (e.g., race, age, ethnicity, sexual orientation, etc.)
     Client is a 35 year old heterosexual male who identifies as black and white.


   Problem 1 - Client indicates a desire to "know himself better"


   Goal 1 - Gain a sense of self-awareness


   Client Objective
     Client will gain a sense of self-awareness by engaging in exploration of his identities and experiences.


   Projected Objective Acheivement Date - 01/10/2018


   Therapist Intervention
     Therapist will assist the client in dialogues aimed to process life experiences and how his identity influenced those experiences.


   Client Objective - Client will be able to understand how his behaviors impact on others


Page 17 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
   Projected Objective Acheivement Date - 01/10/2018


   Therapist Intervention
     Therapist will assist the client in exploring his experiences on campus that have lead to his expulsion from school and identify and
     evaluate his role in those interactions.


   Client Objective
     Client will have an understanding of his past life experiences that have lead to his current view of the world, self, and others


   Projected Objective Acheivement Date - 01/10/2018


   Therapist Intervention
     Therapist will conduct a genogram in order to identify and process significant people, experiences, and patterns that have
     contributed to his worldview.


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Problem 2 - Client indicates that he "does not have one friend"


   Goal 2 - Client will increase his ability to trust others within relationships.


   Client Objective
     Client will process past relationships that have caused him hurt which have lead to his difficulty to trust.


   Projected Objective Acheivement Date - 01/10/2018


   Therapist Intervention
     Therapist will assist client in an exploration of past relationships via genogram and dialogue in order to uncover the relationships
     that have caused him pain.


   Client Objective
     Client will be able to verbalize the benefits of "putting his wall down" and beginning to trust others.


   Projected Objective Acheivement Date - 01/10/2018


   Therapist Intervention
     Therapist will perform a cost/benefit analysis with the client to establish an understanding of the pros and cons to trusting others.

Page 18 of 38                                                                        Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                         Case notes for all dates
   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Problem 3 - <No Response>


   Goal 3 - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>

Page 19 of 38                                             Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                              Case notes for all dates
   Client Objective - <No Response>


   Projected Objective Acheivement Date - <No Response>


   Therapist Intervention - <No Response>


 Signatures:
   Lisa Forbes 12/06/2017 5:28 PM
   Brittany Bouffard 04/11/2018 3:00 PM




Page 20 of 38                                             Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                              Case notes for all dates
            Name: Chadwick Heath Jordan                                                     ID: 830282211/20545/20545
             Type: Intake - Individual Note
       Counselor: Dan Defouw                                                   Date and time: 11/07/2017 05:00 PM


 Narrative:
   Intake Questions

   What brings you to the counseling center today? (Duration, frequency, impact, symptoms)
   Client describes being given "sanctions from student affairs" to attend counseling after multiple "incidents" involving the client and
   other teachers and students. Client describes these incidents as people either lying or perceiving him as more threatening than
   he was being at those times.

   What are your hopes and expectations for counseling?
   Client describes wanting a better understanding of these problems and how these incidents happend. Client also describes
   wanting to learn how to better blend in. Client also described wanting to process some racial differences as well.

   What have you tried to help with what is bringing you into the Center today? What has worked and what hasn’t worked?
   N/A

   Reflecting on past experiences, what is an example of something you have overcome and how did you do it?
   Client described being attacked by an older man who was identified as Mexican in a mall when he was 17 years old. In that
   incident, the cops were called and pulled their guns on him. The client described overcoming this by always having his own back.

   What did you learn about yourself from this experience?
   Client described that "I have my back".

   Are there any medical issues that may impact you that would be helpful for us to know?
   Client denied medical issues.

   HIGH RISK

   #25 a
   Are you currently having thoughts of ending your life? Client denied currently having thoughts of ending his life.
   Score # n/a
   How often? n/a
   How intense? n/a
   How long have you been having thoughts? n/a
   Do you have a plan? n/a
   Do you have a way to carry out your plan? n/a
   On a scale from 1 to 10, where would you put your risk of acting on your thoughts if 1 means I am sure I will not act on my
   thoughts and 10 is I am certain that I will act of my thoughts? n/a
   What tells you that you are at a ___? n/a
   What keeps you from acting on the thoughts? n/a
   Who knows about this? n/a
   Have you had a friend or family member die by suicide? n/a

   #25 b
   In the past, have you had thoughts of suicide? Client denied previously having thoughts of suicide.
   Yes / No
   Past attempts? n/a
   How long have you had these thoughts? n/a
   Did you have a plan? n/a
   What was your plan? n/a
   What kept you from acting on the thoughts? n/a
   Did anyone know about this? n/a

   #29
   Are you currently afraid you may lose control and act violently? Client denied currently having thoughts that he would lose control
   and also described that he has a strong ability to control himself.
   Score # n/a
   How often are you afraid you may lose control? n/a
   How long have you felt this way? n/a
   What are you afraid you may do? n/a

Page 21 of 38                                                                Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                 Case notes for all dates
   On a scale from 1 to 10, how intense are your fears of losing control where 1 means not afraid and 10 means I am about to lose
   control? n/a
   What tells you that you are at a ___? n/a
   What helps you feel in control of your behavior? Client describes having a strong ability to control his behavior.

   #34
   Do you currently have thoughts of hurting others? Client denied currently having thoughts of hurting others.
   Score #
   Do you have thoughts of hurting a specific location? n/a
   How long have you been having thoughts? n/a
   How often? n/a
   How intense? n/a
   Do you have a plan? n/a
   Do you have the means to carry out your plan? n/a
   On a scale from 1 to 10, where would you put your risk of acting on your thoughts if 1 means I am sure I will not act on my
   thoughts and 10 is I am certain that I will act of my thoughts? n/a
   What tells you that you are at a ___? n/a
   What keeps you from acting on the thoughts? n/a

   #34b
   In the past, have you had thoughts of hurting other people or have you acted violently*? Client denied previously having thoughts
   of hurting others.
   Yes / No
   When did you start having thoughts of hurting other people? n/a
   Did you tell anyone about this? n/a
   What was your plan? n/a
   What has kept you from acting on the thoughts? n/a
   If you acted on these thoughts, what did you do? n/a
   Consequences (legal, loss of relationships, job, etc.)? n/a

   SDS RESPONSES
   Counseling for mental health concerns? Yes, client reported attending counseling at the VA for PTSD, but stopped a couple of
   years ago.
   Mental Health Hospitalization? Client denied mental health hospitalizations.
   If yes, how many total hospitalizations? When was most recent hospitalization? Ask about duration of stay. n/a
   Auditory/Visual Hallucinations (note tactile or olfactory hallucinations)? Client denied hallucinations.
   Psychotic Thinking (paranoia, grandeur, persecution, depersonalization, external thought control)? Client denied psychotic
   thinking.
   Extreme Mood Swings? Client denied extreme mood swings.
   Substance Use? Client initially denied substance use, and then described it as marijuana use once or twice a year and has not
   reported feeling the need to stop substance use.
   If yes, ask which substances, method(s) of administration/use, age of first use, duration of heavy use, and concurrent use with
   other substances (including prescribed medication, THC, and alcohol)
   Self-Harming? Client denied any self-harming history.
   Abuse history? Client denied history of abuse.
   Harassment? Client denied a history of harassment.
   Trauma? Client denied a history of trauma, and also described a series of seemingly traumatic events including spending the
   majority of his teens in the system, spending 6 years in jail, and having bullts fly by him.

   Ethnic/cultural identity? Client identifies as black and white.
   Any additional information? Client described reaching out to his family and learning a lot from genetic testing and learning about
   family history from extended family.
   Sex at birth? Male
   Gender identity? Male/Man
   Pronouns used? He/Him/His
   Any additional information? n/a
   Sexual orientation? Heterosexual
   Any additional information? n/a
   Religion/spirituality identity? n/a
   Any additional information? n/a


   Tell me about the most supportive relationships in your life. n/a
   Is there anything you think would be helpful for us to know about your family?n/a
   What are your personal strengths (List at least 3)? What tells you these are strengths? Client described being an alpha male,
   having good genetic traits, and being physically excellent.
   What other information would you like to share that we haven’t covered? Client described that he is looking to get out of school
Page 22 of 38                                                               Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
   and that he has 4 or 5 semesters left.
   Thinking back to the list of resources we discussed before the break, which of those would be helpful to you right now? Client
   described having some interest in learning more about RRT, counselor provided client with printed sheet outlining some
   information on RRT .

   __x_ Did you consent to recording sessions? (Y/N)
   ___ PRACTICUM STUDENT (must consent to recording)
   ___ INTERN (available to UCD students only)
   ___ LICENSED CLINICIAN (available to UCD students only)
   __ ANY OF THE ABOVE?

   NOTE: client will be seeing Dr. Forbes for counseling services.

   Behavior (description, manner, posture, dress, etc.) Client's behavior and dress seemed appropriate and expected for the
   environment.
   Affect/Mood Client's mood/affect seemed stable and calm throughout the intake process.
   Speech (tone of voice, style, rate and rhythm) Client's speech was steady and maintained consistency throughout the session.
   Other relevant information? Client's thought processes seemed coherent and intentional for the most part, with some thoughts
   seeming to be tangential and hard to follow.

   · Print a copy of intake summary form, staple to CCAPs and place in Intakes folder on LeThi’s door


 Clinician Index of Client Concerns (CCMH)
   Clinician Index of Client Concerns (CLICC)


   Please indicate your assessment of the client’s primary concerns (check all that apply)
     Stress
     Racial, ethnic, or cultural concerns
     Discrimination
     Trauma


   Please briefly describe the “other” concern without using identifying information - <No Response>


   Choose the top concern of those already selected - Discrimination


 Critical Incident Form (CCMH)
   This form should be completed by mental health providers for client incidents that occur just prior to or during treatment.
   Duplicate records should be avoided when possible.


   Please select which critical incident(s) occurred for this client (check all that apply)
     Withdrawal from school – other
     Other:


   Please briefly describe the “other” incident without using identifying information
     Client required to attend counseling sessions after multiple "incidents" of reported interpersonal conflicts between client, students,
     and teachers on campus.


 Intake Summary (Individuals)
   Intake Counselor's Name - Dan Defouw




Page 23 of 38                                                                   Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                    Case notes for all dates
   Client's Presenting Problem (provide detailed information about client's presenting problem including; how the problem manifests in
   client and affects client functioning)
     Client came to center after receiving "sanctions from student affairs" requiring him to attend counseling to be able to re-enter
     school and finish his program. Client described three "incidents" in which he was perceived as threatening by other students and
     teachers. Client described the teachers and student as lying about these incidents and that it became a big deal because he is
     "easier to pick out" because of his racial identity. Client seems to be interested in processing this as well as finding ways to "better
     blend in" and not have those, or similar incidents happen again.




   Client is a - CU Denver Student


   Client is a veteran - YES


   Client wants testing only - NO


   Client Modality - Individual Adult


   Client agreed to video consent (Counselor verifies by looking at Disclosure Statement) - YES


   Client preference(s) for counselor (you MUST select an answer from the drop down)
     Licensed Clinician (available to UCD students only).


   Client's available days/times (you must specify all times client is available. If no restricts to availability answer 'any time')
     Client will be seeing Dr. Forbes.

     Availability every day at 4:00 pm and 5:00 pm




   CCAPS Summary


   Were there any high risk indicators present on the CCAPS Profile Report? (if yes, View CCAPS Profile Report) - NO


   If yes, briefly state what should be observed when viewing the CCAPS Profile Report - <No Response>


   Were there any critical indicators (scored greater than 0) present on the CCAPS Profile Report Questions number #25, #29 and #34?
   - NO


   General Comments - <No Response>


   #25 - I have thoughts of ending my life (Score) - <No Response>



Page 24 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
   #29 - I am afraid I may lose control and act violently (score). - <No Response>


   #34 - I have thoughts of hurting others (score) - <No Response>




   SDS Summary


   Identified Risk Factors on SDS - YES


   Record all risk factors (include enough detail to assist in case deposition). Example: level of counselor training, appropriateness for
   treatment in center, etc.
     Counseling for Mental Health Concerns: Client described going to counseling prior to college at the VA for PTSD and that he
     stopped going a couple of years ago.

     Client denied a history of trauma, and described a history of multiple potentially traumatic events including, spending the majority of
     his teens in the system, 6 years in jail with 5 years in a cell by himself, bullets flying by his head, and other seemingly traumatic
     experiences.




   Special Notes for DIrector - Client will be seeing Dr. Forbes


 Signatures:
   Dan Defouw 11/10/2017 4:26 PM
   Lisa Forbes 01/03/2018 1:47 PM
   Lisa Forbes 02/08/2018 1:51 PM




Page 25 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                  Case notes for all dates
             Name: Chadwick Heath Jordan                                                  ID: 830282211/20545/20545
              Type: Client Web Entry Note - Admin Use Only
       Counselor:                                                             Date and time: 11/07/2017 04:12 PM


 Narrative:
   Please see the attached forms that the client completed online.


 Enrollment Intentions (UCD)
   Please select the student status that best describes you - University of Colorado Denver Student


   If you selected "Other" for student status, please describe - <No Response>




   What session are you currently attending? - First Session


   On a scale of zero to ten, what number best represents your level of distress during the past week? - 3




   What are your intentions about continued enrollment at your college/university?
     I plan to continue my enrollment in classes.




   Do you believe that your level of distress has affected your thoughts about college/university enrollment? - Yes


 Appointment Availability (UCD)
   What counseling services are you seeking?
     Individual Adult




   Please select all of the times in which you would be available for appointments


   Monday
     <No Response>


   Tuesday
     4:00 pm


   Wednesday
     <No Response>


Page 26 of 38                                                               Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
   Thursday
     <No Response>




   Friday
     <No Response>


 Client Information - SDS (CCMH)
   Please select the student status that best describes you - University of Colorado Denver Student


   If you selected "Other" for student status, please describe - <No Response>


   What is your Student ID Number? If you are not a student type 0000 - 830282211


   Employer - Self




   What is your country of origin? - United States


   Are you an international student? - <No Response>




   Date of birth - 06/05/1982 Age 38


   What is your race/ethnicity? - Self-identify (please specify):


   Self-identify race/ethnicity - Black/White


   If you would like to, please further describe your racial, cultural, ethnic, or regional identity - <No Response>


   Which sex was assigned to you at birth? - Male


   Which of the following best describes your gender identity? - Man


   Self-identify gender identity - <No Response>


   People are different in their sexual attraction to other people. Which best describes your current feelings? Are you
     Only attracted to women


   Which of the following best describes your sexual orientation? - Heterosexual or straight



Page 27 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                  Case notes for all dates
   Self-identify sexual orientation - <No Response>


   Relationship status - Serious dating or committed relationship


   Religious or spiritual preference - <No Response>


   Other religious or spiritual preference - <No Response>


   To what extent does your religious or spiritual preference play an important role in your life? - Very important




   Current academic status - Junior


   Other academic status - <No Response>


   Graduate or professional degree program - Post-Baccalaureate


   Other graduate or professional degree type - <No Response>


   What year are you in your graduate/professional program? - 3


   What is your current GPA (scale 0-4)? - 3.2


   Did you transfer from another campus/institution to this school? - YES


   Are you the first generation in your family to attend college? - NO


   Are you registered, with the office for disability services on this campus, as having a documented and diagnosed disability? - YES


   If you selected, "Yes" for the previous question, please indicate which category of disability you are registered for (check all that
   apply)
     Mobility limitation/ orthopedic impairment
     Traumatic brain injury


   Other disability - <No Response>


   What kind of housing do you currently have? - Off-campus apartment/house


   Other housing - <No Response>


   With whom do you live? (check all that apply)
     Alone


   Others living with - <No Response>



Page 28 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                  Case notes for all dates
   Do you currently participate in any of the following organized college athletics?


   Please indicate your level of involvement in organized extra-curricular activities (e.g., sports, clubs, student government, etc.)
     Three or more regularly attended activities


   What is the average number of hours you work per week during the school year (paid employment only)? - 21-25




   Have you ever served in any branch of the US military (active duty, veteran, National Guard or reserves)? - YES


   Did your military experiences include any traumatic or highly stressful experiences that continue to bother you? - YES


   If yes, please describe
     I was struck by a motor vehicle and I broke my ankle, they both impair my movement and cause me pain.


   Are you a family member or partner of someone that has ever served in any branch of the US military (active duty, veteran, National
   Guard, or Reserves)? - YES




   Attended counseling for mental health concerns - Prior to college


   Are you taking any medication for mental health reasons, including ADHD, anxiety, and depression? - NO


   Taken a prescribed medication for mental health concerns - Never


   Been hospitalized for mental health concerns - Never


   Been hospitalized for mental health concerns (Last time) - <No Response>


   Have you heard voices other people cannot (or do not) hear? - NO


   If you answered "yes" to the question above please answer the following questions


   How recently? - <No Response>


   How frequently? - <No Response>


   What do they say? - <No Response>


   Have you seen things other people could not (or do not) see? - NO


   If you answered "yes" to the question above please answer the following questions


   How recently? - <No Response>

Page 29 of 38                                                                 Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                  Case notes for all dates
   How frequently? - <No Response>


   What do you see? - <No Response>


   Do you feel like people are out to get you, following you or can control your thoughts? - NO


   If you answered "yes" to the question above please answer the following questions


   How recently? - <No Response>


   How frequently? - <No Response>


   What did you do? - <No Response>


   How have you explained this? - <No Response>


   Have you ever experienced severe AND EXTREME mood or energy fluxuations that seem far beyond typical mood swings? - NO


   In your current relationship, have you noticed a pattern of physical or verbal altercations, or an imbalance of power? - NO


   If you answered "yes" to the question above please answer the following questions


   How recently? - <No Response>


   Think back over the last two weeks. How many times have you had: five or more drinks* in a row (for males) OR four or more drinks*
   in a row (for females)?
   (* A drink is a bottle of beer, a glass of wine, a wine cooler, a shot glass of liquor, or a mixed drink.) - None


   How long did it last? - <No Response>


   Think back over the last two weeks. How many times have you used marijuana? - None


   Have you ever used substances for recreational purposes such as; cocaine, ecstasy, heroin, other mood altering drugs, or
   prescription drugs? - NO


   Felt the need to reduce your alcohol or drug use - Never


   Felt the need to reduce your alcohol or drug use (Last time) - <No Response>


   Others have expressed concern about your alcohol or drug use - Never


   Others have expressed concern about your alcohol or drug use (Last time) - <No Response>


   Received treatment for alcohol or drug use - Never


   Received treatment for alcohol or drug use (Last time) - <No Response>

Page 30 of 38                                                               Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
   Purposely injured yourself without suicidal intent (e.g., cutting, hitting, burning, etc.) - Never


   Purposely injured yourself without suicidal intent (e.g., cutting, hitting, burning, etc.) (Last time) - <No Response>


   Seriously considered attempting suicide - Never


   Seriously considered attempting suicide (Last time) - <No Response>


   Made a suicide attempt - Never


   Made a suicide attempt (Last time) - <No Response>


   Considered causing serious physical injury to another person - Never


   Considered causing serious physical injury to another person (Last time) - <No Response>


   Intentionally caused serious physical injury to another - Never


   Intentionally caused serious physical injury to another (Last time) - <No Response>


   Someone had sexual contact with you without your consent (e.g., you were afraid to stop what was happening, passed out, drugged,
   drunk, incapacitated, asleep, threatened or physically forced) - Never


   Someone had sexual contact with you without your consent (e.g., you were afraid to stop what was happening, passed out, drugged,
   drunk, incapacitated, asleep, threatened or physically forced) (Last time) - <No Response>


   Experienced harassing, controlling, and/or abusive behavior from another person (e.g., friend, family member, partner, or authority
   figure) - Never


   Experienced harassing, controlling, and/or abusive behavior from another person (e.g., friend, family member, partner, or authority
   figure) (Last time) - <No Response>


   Experienced a traumatic event that caused you to feel intense fear, helplessness, or horror - 2-3 times


   Experienced a traumatic event that caused you to feel intense fear, helplessness, or horror (Last time)
     More than 5 years ago


   Please select the traumatic event(s) you have experienced
     Military combat or war zone experiences


   Other traumatic event - <No Response>




Page 31 of 38                                                                    Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                     Case notes for all dates
   How would you describe your financial situation right now - Never stressful


   How would you describe your financial situation while growing up - Never stressful


   Please indicate how much you agree with this statement: "I get the emotional help and support I need from my family."
     Strongly disagree


   Please indicate how much you agree with this statement: "I get the emotional help and support I need from my social network (e.g.,
   friends & acquaintances)." - Neutral


 Disclosure Form (UCD Student)
   Disclosure Form


   During your intake session, your counselor will ask you several questions about your current life as well as about your
   physical health, mental health, and family history. Some of the questions, especially those around suicide and trauma, may
   be stressful to answer. We ask these questions to assess if we need to help with immediate safety concerns and to
   determine if we have the skills and resources to provide you with the support you need. We respect your right not to
   answer; however, this lack of information may impact our ability to provide services. All information shared will be
   safeguarded to insure your privacy with the exceptions of confidentiality described later in this document.

   CU Denver Student and Community Counseling Center (SCCC) also serves as a training site for advanced masters level
   students in the Counseling Program in the School of Education and Human Development. All trainees are supervised by
   licensed professional mental health providers. All enrolled CU Denver students may elect to be seen by either a trainee or a
   licensed clinician. CU Denver students may also choose not to be observed by the treatment team or to be videotaped in
   which case they must be seen by a clinician, intern, or extern.

   The SCCC has been established to provide an opportunity for you to discuss issues in your life which may be affecting your
   work, studies, relationships, and/or family. The counseling offered is supportive and caring. Personal concerns, study
   issues, and career choices are all appropriate topics for the counseling approach. If you believe that this type of
   counseling does not suit your needs, referral to other agencies can be arranged.

   If you elect to work with a trainee, please be aware that it is likely that they will be leaving the SCCC upon completion of
   their training. If you would like continued services, options will be provided by the SCCC.

   Limitations of Services:

   The SCCC uses a brief, goal-directed, flexible counseling model. Each client is able to use up to 10 individual, or
   couples/family, counseling sessions within a year as part of their student fees. The year begins at the time of the client’s
   intake session. Should a client desire longer term counseling beyond the 10 sessions, their counselor will provide them
   appropriate referrals in the community.

   The SCCC continuously assesses clients are receiving care that is best suited for their needs. At times, clients may be in
   need of more intensive or long-term treatment. Some examples may include, but are not limited to: acute eating disorders,
   acute substance abuse, and acute suicidal, homicidal, or psychotic symptoms. In these cases the SCCC will collaborate
   with the appropriate agencies in order to assure client safety. Some services may be requested that are beyond the scope
   of our competencies such as forensic assessments, child custody evaluations, or evaluations for disability
   accommodations. In these cases, referrals will be made to other agencies.

   The SCCC does not provide formal mental health diagnoses nor does it provide 24 hour/after-hours care. In the event of
   such an emergency, go to the nearest emergency room, or call the Colorado Crisis Line (CU Denver Student number: 303-
   615-9911, Community Member number: 1-844-493-8255).

   We hope your association with the SCCC is helpful. During the semester, you may be asked for your perceptions of the
   counseling you are receiving. If you have any suggestions or concerns regarding the services we provide, please feel free
   to telephone the SCCC office at 303-315-7270.

   Counseling Sessions:

   The Student and Community Counseling Center provides counseling services for enrolled CU Denver students (included in
   student fees) and Denver Public School students/families ($5 per session). All other community members may be seen on a
   sliding scale fee basis. Should you be unable to keep your scheduled appointment, please contact the SCCC 24 hours in
Page 32 of 38                                                               Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                Case notes for all dates
   advance to avoid being charged $10 for the session. Note: Any sessions that are “no showed” (i.e. not attended and not
   cancelled in advance) will count as one of the 10 sessions per year and the $10 fee still applies. The SCCC telephone
   number is 303-315-7270.

   If at some point in your treatment, you choose to change treatment modalities (i.e. individual counseling to couple or family
   counseling), you will need to schedule a separate intake session and be assigned a new counselor. Regular mid-session
   breaks and/or intercom calls from the Supervisor will allow team involvement. It is our intent to give you quality service
   that includes the expertise of both your counselor and the treatment team. In addition, you may be asked to complete
   certain evaluative instruments which will be used in research to increase the effectiveness of counseling. All information
   received on these instruments will be confidential. Participation is optional.
   Matters such as child custody, court testimony, and evaluations are beyond the scope of our mission. It is the SCCC’s
   policy that our trainees DO NOT testify in court. It is not in your best interest to be served by the SCCC if you wish to use
   our trainees to testify for you in court. In addition, trainees are not qualified to serve as “expert witnesses.” If you desire
   therapy, and are in litigation and needing expert testimony, please inform your counselor in the first session (or as soon as
   you know), so that an appropriate referral can be made for you.

   Observation and videotaping are conducted for each counseling session, except those with a Licensed Clinician, intern, or
   extern. All video recordings are used by trainees and SCCC staff for training and research purposes only; they are not
   considered part of your client file. All recordings are destroyed at the end of the semester. Students currently in the
   counseling program who have signed confidentiality pledges may observe counseling sessions. Any observation write-ups
   will focus on counselor skills and will not include specific identifying client information.

   Effective October 1, 2019, clients under the age of 12 years old will need authorization(s) for treatment from both the
   minor’s parents/guardians with few exceptions. In cases of divorce or separation, if medical decision-making powers are
   shared by both parents, then both parents must sign the consent to treat minors form, either in person or by sending in a
   notarized copy. If one parent has been granted sole medical decision-making powers by the courts, a copy of that court
   decree must be provided. In order for treatment to be provided, all authorizations to treat minors must be received by the
   first counseling session.

   Minors between ages 12-18 may consent to treatment without parental notification. However, if your parent or legal
   guardian inquires about whether you are receiving counseling at the SCCC, by Colorado law, we will disclose we are
   providing services to you. In addition, if your parent or guardian requests a copy of your records, we will comply with that
   request, with or without your consent.

   Confidentiality:
   In order to protect client confidentiality, we adhere to the following procedures:
     (A) You will need to sign a Release of Information form before any information about you will be given to anyone
   outside the SCCC. If you are in couple and/or family therapy, each adult involved in therapy will sign a Release of
   Information form before any information is released, excluding the exceptions to confidentiality below.

    (B) All records, tapes and/ or other identifying materials are kept in the strictest confidence and are only reviewed by
   your counselor and the treatment team. Faculty supervisors, licensed clinicians, and students who know you
   personally and/or professionally are not allowed to observe your session or review any of your materials.

   Colorado State law requires exceptions to confidentiality as follows:

   1. Indication by the client of intent to physically harm themselves, another human being, or a location or entity. In such
   cases, the counselor has a duty to warn either (a) the person who is likely to suffer the result of the harmful behavior, (b)
   that person’s family, (c) the family of the client who is trying to harm himself/herself, (d) the location or entity that is likely
   to suffer the result of the harmful behavior, and/or (e) the proper authorities.

   2. Alleged child or elder abuse, in which case the counselor has a responsibility to notify the appropriate authorities of
   such allegations.

   3. A court order

   CU Denver Students only

   In addition to the above exceptions to confidentiality, I understand that in the case of a threat or harm to self, others,
   entities or locations, I understand that my counselor may need to contact my emergency contact or other campus officials
   in order to maintain campus safety. This may include the Dean of Students, the Office of Case Management, or the Health
   Center.

   Counseling Risks and Client Rights:

   You have the right to terminate therapy and/or get a second opinion at any time. If you chose to terminate therapy, we do
   request that you discuss your decision with your counselor. We strive to provide the highest quality service at the SCCC,
Page 33 of 38                                                             Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                              Case notes for all dates
   and encourage feedback. Please feel free to call SCCC at 303-315-7270. It is important to understand that there may be a
   potential for emotional strain, stress, and life changes as a result of therapy.

   You are entitled to:

   - information about the methods of therapy, the duration of therapy, and the fee structure.
   - seek a second opinion from another counselor/agency.
   - prevent the electronic recording of any part of the session without prior written approval.
   - terminate counseling at any time without obligation.
   - release any part of your record at any time from your files to any person you designate.
   - if the counselor is seeing you as a couple or as a family, all adults involved in the session must give prior permission for
   release of information.

   The practice of both licensed and unlicensed persons working in the field of psychotherapy is regulated by the Department
   of Regulatory Agencies. Any complaint about your counselor should be addressed to: Department of Regulatory
   Agencies, Mental Health Section, 1560 Broadway, Ste. 1350 Denver, CO, 80202, 303.894.7800.
   In a professional relationship, sexual intimacy is never appropriate and it is illegal in the state of Colorado. If sexual
   intimacy occurs, it should be reported to the State Grievance Board.

   The information above must be provided to all counselees according to Colorado Law. If you have any questions about this
   information, please contact the SCCC office at 303-315-7270 or the Colorado Mental Health Grievance Board.
   Consent to Evaluation/Treatment and Consent for Staff Consultation:

   I hereby apply for evaluation, treatment, or other services offered to me by the CU Denver Student and Community
   Counseling Center. I acknowledge that no guarantees can be made to me as to the results of treatment. CU Denver is one of
   more than 100 institutions nationwide participating in a study to describe the mental health needs of college students so
   that services offered might better meet these needs. Participation in this study will always include the removal of any
   identifying information. Your CCAPS results, like all other records related to services you receive at the CU Denver Student
   and Community Counseling Center are maintained in strict compliance with state and federal laws created to protect your
   right to confidentiality.




   TREATMENT CONSENT


   I hereby apply for evaluation, treatment, or other services offered to me by the CU Denver Student and Community
   Counseling Center. I acknowledge that no guarantees can be made to me as to the results of treatment. CU Denver is one of
   more than 100 institutions nationwide participating in a study to describe the mental health needs of college students so
   that services offered might better meet these needs. Participation in this study will always include the removal of any
   identifying information. Your CCAPS results, like all other records related to services you receive at the CU Denver Student
   and Community Counseling Center are maintained in strict compliance with state and federal laws created to protect your
   right to confidentiality.


   Please type the client's name (if the client is a minor, type the minor's name) - Chadwick Jordan


   Is the client currently a minor (under age 15)? - NO


   If Yes, please type the name of the minor client's custodial parent or legal guardian here today giving consent for their treatment -
   <No Response>




   By checking this box to the left, I am indicating that "yes" I am the adult client, custodial parent, or legal guardian as entered above, I
   agree that typing my name and checking this box is equivalent to my signature on this document as it serves as my electronic
   signature, and that I agree that I have read and understand the above and agree to participate in counseling. - YES




Page 34 of 38                                                                  Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                   Case notes for all dates
   VIDEOTAPE CONSENT


   By checking this box to the left, I am indicating that "yes" I am the adult client, custodial parent, or legal guardian as entered above, I
   agree that typing my name and checking this box is equivalent to my signature on this document as it serves as my electronic
   signature, and that I give the Center my/our permission to use videotapes of me/us for supervisory purposes only. Supervision
   includes consultation with members of a treatment team. - YES




   EMAIL AND TEXT DISCLOSURE CONSENT


   In order to serve our clients, the Center has authorized client/counselor communication via email and text message for the
   limited purpose of scheduling appointments. Due to the nature of email and text messages, the Center cannot fully
   guarantee that your confidentiality is protected, due to potential hackers, viruses, etc. However, we at the Center will adhere
   to strict guidelines regarding the use of email and text messages in an attempt to best protect your privacy. In order to
   comply with HIPAA’s privacy provisions, Counselors will not send email or text messages for any purpose other than
   scheduling because we cannot guarantee confidentiality in this medium of communication. Counselors will not respond to
   therapeutic content in an email or text message, nor be responsible for any protected health information sent to the
   Counselor in an email or text message. Counselors will respond to emails within a reasonable timeframe, and are not
   expected to respond back immediately. Once the counseling relationship is terminated, it is expected there will be no
   further correspondence via email or text message. No client or counselor is required to use email correspondence. If a
   client chooses to receive text messages, the number that will be used for these correspondences will be sent from 303-974-
   4311.


   By checking this box to the left, I am indicating that "yes" I am the adult client, custodial parent, or legal guardian as entered above, I
   agree that typing my name and checking this box is equivalent to my signature on this document as it serves as my electronic
   signature, and that I am authorizing the Center to contact me via email and text message for the limited purpose of scheduling
   appointments at the email address and cell phone provided. - YES


 Financial Agreement Form (UCD)
   Financial Agreement Form




   I am a University of Colorado Denver student. - YES


   - UCD students are entitled to free sessions (paid by student fees).




   I am a Denver Public Schools student or family member. - NO


   - DPS students/family members are entitled to sessions for $5 per session.




Page 35 of 38                                                                  Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                   Case notes for all dates
   I am a community client (neither a UCD or DPS student). - NO


   - Please select your annual household income range and the number of persons supported by this income. This sliding
   scale will determine the fees for non-UCD/DPS students. You are responsible for the following fee to be paid at the
   beginning of each session.




   Annual Household Income and Number of Persons Supported by Income


   Net Income Range - <No Response>




   ALL CLIENTS


   If I fail to cancel a session 24 hours in advance, I understand that I will be responsible to pay a $10 cancellation fee prior to
   my next session. In addition, I will have one free session deducted from my total sessions.




   Please type the client's name (if the client is a minor, type the minor's name) - Chadwick Jordan


   Is the client currently a minor (under age 15)? - NO


   If Yes, please type the name of the minor client's custodial parent or legal guardian here today - <No Response>




   By checking this box to the left, I am indicating that "yes" I am the adult client, custodial parent, or legal guardian as entered above, I
   agree that typing my name and checking this box is equivalent to my signature on this document as it serves as my electronic
   signature, and that by signing this Financial Agreement Form, I am stating that the information provided is accurate and I have read
   and fully understand the policies and terms contained herein. - YES


 Reinforcing CCAPS Directions (UCD)



   When answering the questions on the next page, please describe yourself just during the PAST 2 WEEKS.




   Please check this box, and then click below to continue - YES




 Signatures:

Page 36 of 38                                                                  Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                                   Case notes for all dates
   Received by: Front Desk 11/07/2017 4:37 PM




Page 37 of 38                                   Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                    Case notes for all dates
            Name: Chadwick Heath Jordan                                                  ID: 830282211/20545/20545
             Type: Case Note - Crisis Contact
       Counselor: Frank Kim                                                 Date and time: 10/23/2017 04:00 PM


 Narrative:
   Cl had requested to be seen at SCCC, and was walked up by Case Management. Cl is currently suspended from CU Denver,
   following an incident where he was disruptive with the Financial Aid department. Cl has also had two other incidents that
   generated CARE reports. The first was an incident with his professor, where he had a disagreement, and the professor felt
   "threatened" ( cl denies that he threatened him). The second incident occurred this past Spring semester when he disputed a
   grade that he had gotten on an exam. Cl reports that the teacher accused him of "standing on a chair; yelling at her; and made a
   threat to kill her" (cl denies this). Cl states that he has spoken to and has contact with the Conduct Office. Cl states that he
   needs to "come to counseling for 4 sessions". Briefly discussed that the SCCC does not mandate counseling, and that all
   services are voluntary. Cl states that he wishes to utilize counseling because "I don't want more problems...just want to get my
   degree and move on". Cl states that he could have gone to the VA, but preferred the SCCC because he felt the campus
   counseling center would "have a better perspective".

   Cl discussed the three incidents, feeling that others were not reasonable with him. Cl briefly questioned whether incidents were
   in some way "bias" motivated. Cl states that he would like to minimize contact with others, in hopes that he can avoid similar
   incidents.

   Discussed counseling process. Cl states that he has been in counseling before, which he found helpful. Discussed
   confidentiality. Cl signed an ROI for CARE/Case Management, so that we could verify attendance.

   Cl requested and scheduled an intake.



 Signatures:
   Frank Kim 10/27/2017 4:31 PM




Page 38 of 38                                                              Chadwick Heath Jordan 20545/830282211/20545
Print Date:10/9/2020 2:26 PM                                               Case notes for all dates
